MEMORANDUM**
1. Even without the actual gun, there was more than enough evidence-the gun case, the ATF form, the book, the gun dealer’s testimony and defendant’s own admission-for the jury to conclude that defendant possessed a firearm. See Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979) (finding sufficient evidence where, “after viewing the evidence in the light most favorable to the *817prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt”).
2. We’ve already held that a defendant “need not have known that he was in the United States illegally to ‘knowingly violate’ 18 U.S.C. § 922(g)(5) as knowledge pertains only to the item possessed and not to the status of the possessor.” United States v. Montero-Camargo, 177 F.3d 1113, 1120 (9th Cir.), withdrawn, 192 F.3d 946 (9th Cir.1999), opinion reinstated in relevant part, 208 F.3d 1122, 1128 n. 8 (9th Cir.2000) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.